TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00210-CR



                                     Daniel Uvalle, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-13-1053-SA, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION



PER CURIAM

               Appellant Daniel Uvalle filed his notice of appeal on April 7, 2015. Appellant’s brief

was originally due in this Court on July 27, 2015. On counsel’s motion, we extended the deadline

for filing the brief by 60 days, making the brief due on September 25, 2015. On September 25, 2015,

appellant’s counsel filed a second request for a 60-day extension to file the brief. We granted the

extension but ordered that the brief be filed no later than November 24, 2015. We notified

appellant’s counsel that no further extension would be granted and that failure to file the brief by

November 24, 2015, would result in the referral of this case to the trial court for a hearing pursuant

to rule 38.8(b) of the Texas Rules of Appellate Procedure. To date, appellant’s brief has not been

filed, nor have we received a response from counsel.
                We therefore abate the cause and remand it to the trial court to hold a hearing in

accordance with rule 38.8 of the rules of appellate procedure. Tex. R. App. P. 38.8(b). The district

court shall hold a hearing immediately to determine whether appellant still wishes to prosecute his

appeal, whether appellant is indigent, and whether counsel has abandoned the appeal. Id. If

appellant desires to appeal and is indigent, the district court should make appropriate orders to ensure

that appellant is adequately represented on appeal. See id. Following the hearing, the district court

should order the appropriate supplementary clerk’s and reporter’s records to be prepared and

forwarded to this Court no later than 30 days from the date of this opinion. See id.



Before Justices Puryear, Goodwin, and Bourland

Abated and Remanded

Filed: December 10, 2015

Do Not Publish




                                                   2